Citation Nr: 0420989	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  96-43 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bursitis of 
multiple joints, to include bilateral ankle and heel 
involvement.  

2.  Entitlement to an original rating for bursitis of the 
right foot, in excess of 10 percent for the period prior to 
April 23, 1998 and in excess of 20 percent from April 23, 
1998.  

3.  Entitlement to an earlier effective date than April 23, 
1998 for the 20 percent evaluation for bursitis of the right 
foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Brothers


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to July 
1956.  

This appeal arises from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims for 
service connection for bursitis of multiple joints and 
bursitis of the right heel as not well grounded.  

The Board of Veterans' Appeals (Board) in December 1999 found 
the claim well grounded and remanded the claim for service 
connection for bursitis of multiple joints, including 
bilateral ankle and heel involvement to the RO.  In February 
2001 the RO granted service connection for bursitis of the 
right foot and assigned a 10 percent rating effective 
February 2, 1996 and a 20 percent rating effective April 23, 
1998.  The veteran appealed both the rating of his bursitis 
of the right heel and the effective date of the 20 percent 
rating.  38 C.F.R. § 20.200 (2003).  The issues currently in 
appellate status are set out on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran submitted a claim for a total rating based on 
individual unemployability due to service connected 
disability in April 2004.  The claim for a total rating has 
not been developed or adjudicated by the RO.  It is referred 
to the RO for appropriate action.  


REMAND

After reviewing the claims folder the Board has determined 
there are relevant records missing from the claims folder and 
that additional development may be necessary.  The evidence 
in the claims folder suggests the veteran may have some type 
of systemic disorder which is causing multiple joint pain.  
The most recent VA records reveal a possible change in the 
diagnosis of bursitis to polyarthralgia and consideration of 
a possible systemic disorder as the explanation for the 
veteran's joint pain.  

The veteran is seeking service connection for disability of 
multiple joints, which he has been told is due to bursitis 
and degenerative joint disease.  It is unclear from a review 
of the medical record what the nature and etiology of the 
veteran's complaints of multiple joint pain may be.  
Previously the Board in December 1999 ordered the veteran be 
examined by a Board of specialists to determine the nature 
and etiology of the veteran's complaints.  Although the 
veteran was examined by VA in June 2000 there is no 
indication that any diagnostic testing for systemic disorders 
was conducted or that a close review of the veteran's records 
was conducted.  The VA examination reports only reflect that 
an orthopedic evaluation was conducted.  While the RO 
complied with the development ordered in the remand, by 
ordering VA examinations, the nature of the veteran's 
complaints suggesting the possibility of some type of 
systemic disorder was not addressed by VA examiners.  Stegall 
v. West, 11  Vet. App. 268 (1998).  

It is not until October 2003, the medical evidence indicates 
that consideration of the possibility the veteran has some 
type of systemic disorder causing multiple joint pain was 
considered.  In October 2003, the veteran's VA physician made 
the following note:

F/u DJD/bursitis-pain in 
feet/ankles/hands/thumbs/wrists, 
hips/right shoulder.  Lodine helps better 
than previous Salsalate but still is 
painful 24hrs.day-will Rx Methadone for 
pain and get rheumatology consult.  

Review of system is positive for ---
polyarthragia.  

The claims folder does not contain a report of a VA 
rheumatology consult.  The claims folder only contains the 
veteran's records from the VA Medical Center in Kansas City 
through October 2003.  

In addition, the veteran has repeatedly submitted statements 
from his private physician, Dr. O.  There are no records of 
treatment of the veteran by Dr.O currently in the claims 
folder and no indication that any have been requested.  Those 
records reflecting the veteran's symptoms and findings on 
examination may be of great value in determining the correct 
diagnosis of the veteran's joint pain.  The claim must be 
remanded to obtain the veteran's records and/or for a VA 
rheumatology evaluation.  

The issues now on appeal are inextricably intertwined.  If 
the diagnosis of the veteran's joint pain changes it may 
affect the evaluation of what is now diagnosed as bursitis of 
the right foot and bilateral Achilles tendonitis (VA 
examination June 2000).  If the veteran is found to have some 
type of rheumatological disorder for which service connection 
is granted, the diagnostic code for rating his service 
connected disability might change.  As the issues of the 
original rating for bursitis of the right foot and the 
effective date of the 20 percent rating for bursitis of the 
right foot are inextricably intertwined with the issue of 
service connection for bursitis of multiple joints they must 
be remanded.  Smith v. Gober, 236 F. 3d. 1370, 1372 (Fed. 
Cir. 2001).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran 
identify all health care providers who 
have treated him for multiple joint pain 
since October 2003.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  This should include 
his records of treatment by Dr. Larry A. 
Ozenberger, Plattsburg Medical Clinic, 
400 W. Clay Ave, P.O. Box D, Plattsburg, 
MO  64477, (816) 539-2117 and any VA 
rheumatology consults and follow up 
treatment at the VA Medical Center in 
Kansas City.  

2.  After obtaining the veteran's 
records, the veteran should be afforded 
VA rheumatology examination (by a 
physician) to determine the nature and 
etiology of the veteran's multiple joint 
pain.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
asked to specifically review the service 
medical records which include June 1953 
records noting scoliosis with a backache 
and normal X-rays of the lumbar spine; 
June 1954 records noting the veteran was 
given an elastic bandage for the right 
knee and left (indecipherable); hospital 
records from October 1954 noting 
admission for pain in the right heel, 
(The pain had begun four days prior to 
his admission without any injury or other 
apparent cause.  There was subjective 
pain on pressure over the insertion of 
the Achilles tendon on the calcaneous.  
There was no swelling or redness.  X-rays 
of the right foot, ankle and heel were 
grossly normal); December 1954 records 
noted recurrence of pain in the left 
heel, calcaneal bursitis; X-rays of the 
left wrist revealing an old ununited 
fracture of the navicular bone; X-rays of 
the right knee; September 1956 records 
again noted back pain; On service 
separation in July 1956 the veteran's 
spine, feet, upper and lower extremities 
were all noted to be normal.  The 
examiner should be aware that the veteran 
has reported being continuously treated 
at VA from 1956 to the present.  
Unfortunately, the custodian of the 
records has informed the RO that any 
records of treatment of the veteran prior 
to 1988 at VA were archived and then 
destroyed.  The examiner should also 
review the veteran's current VA records 
and his records from his private 
physician including diagnosis of bursitis 
and most recent diagnosis of 
polyarthralgias.  After examining the 
veteran and reviewing the record the 
examiner is asked to diagnose any 
disorder causing the veteran's joint 
pain.  If the examiner diagnoses a 
disorder causing multiple joint pain, he 
is asked to answer the following 
question:  Is it at least as likely as 
not (50 percent chance) that the 
veteran's disorder causing multiple joint 
pain began in service?  
3.  After obtaining the veteran's 
records, the veteran should be afforded a 
VA podiatry examination (by a physician) 
to determine the nature and etiology of 
the veteran's bilateral foot pain.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is asked to 
review the veteran's medical history 
including treatment in service in October 
1954 for right heel pain with pain at the 
insertion of the Achilles tendon and 
December 1954 records of left heel 
calcaneal bursitis and current VA 
examination reports of June 2000 which 
noted cavus of the feet and/or high 
arches and any other pertinent medical 
records.  After reviewing the records and 
examining the veteran the examiner is 
asked to diagnose any disorder of the 
feet.  If a foot disorder is diagnosed 
the examiner is asked to answer the 
following:  Is it at least as likely as 
not (50 percent chance)  that the 
currently diagnosed disorder/s of the 
feet or individual foot began in service?
4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required as outlined in 38 C.F.R. § 3.159 
(2003).  If further action is required, 
the RO should undertake it before 
readjudication of the claims.  

5.  Thereafter, the RO should review all 
of the evidence of record, including any 
new evidence, and readjudicate the claims 
of entitlement to service connection for 
bursitis of multiple joints, the original 
rating for bursitis of the right foot and 
an earlier effective date for the 20 
percent rating for bursitis of the right 
foot.  If any benefit sought on appeal is 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The veteran should also be afforded an 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




